SUGG, Presiding Justice,
for the Court: Appellant was convicted of resisting arrest before the Municipal Judge of the City of Columbus, sitting as ex officio Justice of the Peace and on appeal to the Circuit Court of Lowndes County a trial de novo was held. Appellant was convicted in the Circuit Court and sentenced to pay a fine of $500.
Appellant’s sole assignment of error is that the verdict of the jury was against the overwhelming weight of the evidence, but the record does not show that a motion for a new trial was made in the Circuit Court. In Neves v. State, 268 So.2d 890 (Miss.1972), we held:
Appellant did not make a motion for a new trial so the question of whether or not the verdict of the jury was against the overwhelming weight of the evidence is not before this Court. Hoke v. State, 232 Miss. 329, 98 So.2d 886 (1957) and Clark v. State, 206 Miss. 701, 39 So.2d 783 (1949), suggestion of error overruled, 206 Miss. 701, 40 So.2d 591 (1949). (268 So.2d at 893)
See also cases cited in Clark, supra, and Colson v. Sims, 220 So.2d 345 (Miss.1969).
We hold the question of whether the verdict of the jury was against the overwhelming weight of the evidence is not before this Court, and affirm.
AFFIRMED.
PATTERSON, C. J., WALKER, P. J., and BROOM, ROY NOBLE LEE, BOWLING, HAWKINS and DAN M. LEE, JJ., concur.
PRATHER, J., took no part.